                          IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

LINDA MAE VANDERPOOL,

        Plaintiff,

v.                                                                       No. 20-cv-0301 SMV

ANDREW SAUL,
Commissioner of the Social Security Administration,

        Defendant.

                                        JUDGMENT

        Having granted Plaintiff’s Motion to Reverse and Remand for a Rehearing [Doc. 21], in a

Memorandum Opinion and Order entered concurrently herewith,

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment is entered

in favor of Plaintiff.

        IT IS SO ORDERED.

                                                   ____________________________________
                                                   STEPHAN M. VIDMAR
                                                   United States Magistrate Judge
                                                   Presiding by Consent
